DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments received 12/18/2020.
Claims 1, 5, 8, 15, 18 have been amended. 
Claims 1-20 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claims 1, 8, 15 recite in part (exemplified in claim 15) the following: 

    PNG
    media_image1.png
    452
    726
    media_image1.png
    Greyscale

Respectfully, it is not clear whether the above highlighted use of a semi-colon is used in error (i.e. is intended to be a colon, as used elsewhere in the claims, which would then indicate the subsequent “reviewing” and “determining” steps constitute the “analyzing” step) or, whether the semi-colon is used correctly but the limitation is missing the set of information which is implied by the term "comprising" (i.e. the “reviewing” and “determining” steps are not a part of the step of “analyzing” and the claim is missing pertinent information). Again, note the proper use of the colon in subsequent limitations.
Therefore, the Examiner finds that an error of some sort - either typographical or omission of information is present in the claims as drafted and this error leads to a finding of indefiniteness. For the purpose of compact prosecution, the Examiner has interpreted the use of the semi-colon to be an error of the draftsman and this semi-colon is interpreted as a colon.

Furthermore, claims 2, 9, 16 recite in part (exemplified in claim 2) the following: 

    PNG
    media_image2.png
    113
    742
    media_image2.png
    Greyscale

Respectfully, the term “is” as recited in the claim is ambiguous and leads to a finding of indefiniteness. For the purpose of compact prosecution, the Examiner interprets this term as “in”.

Furthermore, claims 4 and 11 recite in part (exemplified in claim 4) the following: 

    PNG
    media_image3.png
    65
    718
    media_image3.png
    Greyscale

Respectfully, the term “best” is a relative term and the specification does not provide nor illuminate the scope of what is meant by “best” nor how to determine “best” which leads to a finding of indefiniteness. 

Furthermore, claims 7, 14, 20 recite in part (exemplified in claim 7) the following: 

    PNG
    media_image4.png
    93
    727
    media_image4.png
    Greyscale

Respectfully, the term “flight risk member” lacks proper antecedent; it appears this term is intended to be referenced in the plural – i.e. “flight risk members”. For the purpose of compact prosecution, the claim feature has been interpreted to read as follows: “…wherein the flight risk members comprise…”.

Dependent claims 2-7, 9-14, and 16-20 inherit the deficiencies of their respective parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 8, 15: 
determining a flight risk score for electronic payment users in the subset by scoring the parameters for the electronic payment users in the subset wherein the flight risk score comprises an indication of the probability that an electronic account holder will switch from a first electronic account to a second electronic account with a new personalized offer;
determining flight risk for electronic payment users comprising: analyzing the subset for members that comprise the parameters; identifying flight risk members of the subset wherein flight risk members comprise subset members with a flight risk score scored over a threshold; and 
communicating an electronic offer to the flight risk members 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the aforementioned steps, as drafted, appear to be simply targeted advertising1 where the targeting criteria is those members which the business believes are at risk of switching accounts based upon an undisclosed risk score and an undisclosed and an apparently completely arbitrary risk score threshold. There is no technical problem to be solved here and there is no technical solution provided to solve a technical problem. The arbitrary risk scoring and threshold only further lend to the finding that the steps proffer no advancement to a technical field. Additionally, the mere nominal recitation of generic computer components (i.e. in claims 8 and 15; whereas claim 1 is found to be completely devoid of any tie to a computing environment and would appear to be directed solely to mental and/or manual steps) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and “link” them to a field of use (i.e. in this case targeted advertising) or serve as extra-solution activity. The claimed computer components (claims 8 and 15) are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “determining a subset of electronic account holders wherein the subset used an electronic account to make a purchase in predetermined categories; analyzing purchase habits of the subset comprising; reviewing past purchase of the subset during a time period; determining reduced members of the subset wherein reduced members comprise members which reduce usage of the electronic account during the time period; determining parameters of the reduced members” and (per claims 8, 15) “A computer system for determining changes in electronic payment accounts comprising a processor, a memory and an input/output circuit,” and “tangible computer readable medium physically configured according to computer executable instructions”
However, these elements do not present a technical solution to a technical problem. Instead, the “reviewing” step is merely data-gathering at this high-level of generality and is found to be nothing more than extra-solution activity. The other elements generally serve to “apply” the aforementioned concepts and “link” them to a field of use (i.e. a particular field of use directed towards automating, via computers, customer retention of members which reduce usage of the electronic account during [a] time period) and these elements do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered to merely “apply” the aforementioned concepts and “link” them to a field of use or were considered to be merely insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 2 and 9, 16 recite the following: “…wherein predetermined categories are determined by reviewing past electronic purchases of electronic account holders and selecting account holders that changed behavior [in] measurable ways.” However, except for the generic computer language of claims 9 and 16 this is an activity which could be performed mentally or manually. Furthermore, Applicant’s invention is not a new or novel technique of “reviewing” and there is no technical solution recited here regarding how to perform the “determining” of “predetermined categories”; note the “determining” is a left as a “black box” with the variables of interest apparently being “account holders that changed behavior [in] measurable ways” and no particular functional relationship between this variable and “predetermined categories” is provided – i.e. it is completely left to an artisan to decide what category is appropriate given “account holders that changed behavior [in] measurable ways”.
 Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-10, 13, 15-17, 19 are rejected under 35 U.S.C. 103 as obvious over Beck (U.S. 2013/0191213 A1; hereinafter, "Beck") in view of Nielson et al. (U.S. 2016/0253688 A1; hereinafter, "Nielson") 

Claims 1, 8, 15: (Currently Amended)
Pertaining to claims 1, 8, 15 (exemplified in the limitations of claim 1), Nielson as shown teaches the following:
A method of determining changes in electronic payment accounts comprising:
determining a subset of electronic account holders wherein the subset used an electronic account to make a purchase in predetermined categories (Beck, see at least [0052]-[0059] and [0084]-[0086] e.g. “…the account data (111) relates to information about the account holders involved in the transactions. Further data, such as merchant data that relates to the location, business, products and/or services of the merchants that receive payments from account holders for their purchases, can be used in the generation of the transaction profiles (127, 341)...” and “…queries may include a request for the spending level [purchase] of the user (101) in a certain merchant category  [predetermined categories] over a prior time period (e.g., six months)... advertising is targeted based on shopping patterns in a merchant category (e.g., as represented by a Merchant Category Code (MCC)) that has high correlation of spending propensity with other merchant categories (e.g., other MCCs). For example, in the context of a first MCC for a targeted audience [subset of electronic account holds], a profile identifying second MCCs that have high correlation of spending propensity with the first MCC can be used to select advertisements for the targeted audience…”); 
analyzing purchase habits of the subset comprising [:] 
reviewing past purchase of the subset during a time period (Beck, see again at least [0052]-[0059] and [0084]-[0086] e.g. “…a profile generator (121) to generate transaction profiles (127) based on the transaction data (109) to provide information/intelligence about user preferences and spending patterns…” and “…queries may include a request for the spending level [purchase] of the user (101) in a certain merchant category  [predetermined categories] over a prior time period (e.g., six months)...”); 
determining reduced members of the subset wherein reduced members comprise members which reduce usage of the electronic account during the time period (Beck, see at least Fig. 2 e.g. “spending frequency variables” are used in cluster analysis, etc… and see at least [0458]-[0482]; e.g. “…Once the clusters are identified, each of the entity IDs (e.g., corresponding to an account, individual, family) can be assigned to one cluster; and the profile for the corresponding cluster may be used to represent, at least in part, the entity (e.g., account, individual, family). Alternatively, the relationship between an entity (e.g., an account, individual, family) and one or more clusters can be determined…”; and as already noted supra, “…A user (101) may easily specify a spending behavior requirement formulated based on the factor values (344) and the cluster IDs (e.g., to query for a segment of customers, or to request the targeting of a segment of customers)…”; In view of these teachings, whether explicitly stated or not, the Examiner finds that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have iterated through the possible variables (e.g. spending frequency [usage] of electronic account and time period) disclosed by Beck to have identified a cluster of users which had a spending frequency [usage]  indicating a reduced usage of the electronic account during a time period because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ” and per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); 
Although Beck teaches the above limitations, Beck may not teach all the nuances as recited below. However, regarding these features, Beck in view of Nielson teaches the following:
determining parameters of the reduced members (Nielson, see at least [0106]-[0110] and [0178]-[0196]); 
determining flight risk for electronic payment users comprising: 
analyzing the subset for members that comprise the parameters (Nielson, see at least [0022]-[0027] and [0106]-[0110] e.g. “…predicting Churn [flight risk] using similarity to Cohorts [subset of members which comprise the parameter]…”; see also at least [0178]-[0196]);
determining a flight risk score for electronic payment users in the subset by scoring the parameters for the electronic payment users in the subset wherein the flight risk score comprises an indication of the probability that an electronic account holder will switch from a first electronic account to a second electronic account with a new personalized offer (Nielson, see at least [0106]-[0110] and [0178]-[0196] e.g. “…Prediction of Churn Probability [flight risk score] from Cohorts…”; note “Churn” is a decision of a customer to cancel or opt for a competitor’s goods or services; and per [0263] “…Industries that rely on subscription-based service models, such as…
retail banking and insurance and so on, spend a considerable amount of time, money, and effort attempting to identify reasons why their customers churn, in order to provide retention incentives to customers that keep them from ending use of provided services…”); 
identifying flight risk members of the subset wherein flight risk members comprise subset members with a flight risk score scored over a threshold (Nielson, see at least [0022]-[0027] and [0086] e.g.: teaching “…Companies can proactively identify customers that are at a high [threshold] risk of churning and hence implement an early retention strategy …Companies can modify their retention offers based on the customer's overall propensity to change providers. For example, a loyal customer that rarely switches providers can be offered a smaller retention package…” and “…a company’s tolerance threshold for churn [flight risk] may be very low…”); and communicating an electronic offer to the flight risk members (Nielson, see at least [0023]-[0027] and [0085]-[0086]).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Nielson (determining Churn risk [flight risk] and communicating an offer to users who are at a high risk of churning and hence implement an early retention strategy) which are applicable to a known base device/method of Beck (already directed towards providing customers offers based on analysis of their transaction profiles, e.g. per Beck [0512], which transaction profiles may indicate reduced usage of an account [e.g. potential churn / flight risk], e.g. per [0458]-[0482] as explained supra) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Nielson to the device/method of Beck because Beck and Nielson are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 2, 9, 16: (Currently Amended)
Beck/Nielson teaches the limitations upon which these claims depend. Furthermore, as shown Beck teaches the following:
…wherein predetermined categories are determined by reviewing past electronic purchases of electronic account holders and selecting account holders that changed behavior [in] measurable ways (Beck, see again at least [0052]-[0059] and [0084]-[0086] e.g. “…a profile generator (121) to generate transaction profiles (127) based on the transaction data (109) [past electronic purchases] to provide information/intelligence about user preferences and spending patterns…” and “…queries may include a request for the spending level [purchases] of the user (101) in a certain merchant category  [predetermined categories] over a prior time period (e.g., six months)...” and Beck, see at least Fig. 2 e.g. “spending frequency variables” [changing behavior] are used in cluster analysis, etc… and see at least [0458]-[0482]; In view of these teachings, whether explicitly stated or not, the Examiner finds that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected Beck’s Merchant Categories [predetermined categories] by reviewing user transaction data (109) [past electronic purchases] and determining Merchant Categories [predetermined categories]  which correspond to account holder spending frequency changes over a specific time period because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try” and per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649).

Claims 3, 10, 17: (Original)
Beck/Nielson teaches the limitations upon which these claims depend. Furthermore, as shown Beck teaches the following:
…wherein analyzing the purchase habits of the subset comprises reviewing past electronic purchases using an algorithm to identify parameters (Beck, see at least [0070] teaching e.g.: “…the transaction profiles (127) include the values for a set of parameters. Computing the values of the parameters may involve counting transactions that meet one or more criteria, and/or building a statistically based model in which one or more calculated values or transformed values are put into a statistical algorithm that weights each value to optimize its collective predictiveness for various predetermined purposes…”)



Claims 6, 13, 19: (currently amended/ original)
Beck/Nielson teaches the limitations upon which these claims depend. Furthermore, as shown Beck teaches the following:
… further comprising: analyzing past electronic offers to the flight risk members; creating a score for past electronic offers comprising scoring past electronic offers to the flight risk members based on a criteria; selecting a preferred electronic offer comprising selecting the past electronic offer with a highest score; and communicating the preferred electronic offer to the flight risk members (Beck, see at least [0317]-[0321] e.g. “…the AI engine is configured to calculate the best offer for the user (101) based on the multiple competing offers from various merchants and use the mobile device ( 411) to present at least the best offer based on the offer rules (203) specified by the merchants…”).



Claims 4, 11 are rejected under 35 U.S.C. 103 as obvious over Beck in view of Nielson in view of Bruckhaus et al. (U.S. 8,417,715 B1; hereinafter, "Bruckhaus") 

Claims 4, 11: (Original)
Although Beck/Nielson teaches the limitations upon which these claims depend, they may not explicitly teach the below nuance. However, regarding this feature, Beck/Nielson in view of Brukchaus teaches the following:
…further comprising testing a plurality of algorithms and selecting the algorithm that performs best (Bruckhaus, see at least [52:21-35], teaching e.g.: “…the model manager 144 builds models of which algorithm would likely perform best for a given task, and select algorithms with good predicted performance to build trial models for solving business tasks.  Then, in a separate operation but using the same general set of techniques, the model manager 144 uses those selected algorithms to build models that best solve a given business task, such as predicting churn [flight risk],…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bruckhaus which is applicable to a known base device/method of Beck/Nielson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bruckhaus to the device/method of Beck/Nielson because Beck/Nielson and Bruckhaus are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 5, 7, 12, 14, 18, 20 are rejected under 35 U.S.C. 103 as obvious over Beck in view of Nielson in view of Falkenborg et al. (U.S. 2011/0313900 A1; hereinafter, "Falkenborg") 

Claims 5, 12, 18: (currently amended/ original)
Although Beck/Nielson teaches the limitations upon which these claims depend and Beck teaches “…analyze the shopping history of a user, determine its current activity (e.g. …searching for a
product, purchasing a product) and assert what offer would be most effective…”, etc… (e.g. Beck Fig. 20, [0079], and [0194]), Beck may not explicitly teach selecting parameters of members that have reduced electronic account usage in the past. However, Beck/Nielson in view of Falkenborg teaches the following:
… wherein scoring the parameters comprises reviewing past electronic purchases of electronic account holders and selecting parameters of members that have reduced electronic account usage in the past (Falkenborg, see at least [0052], [0166], [0207]-[0208] e.g.: “…The attrition model includes a set of variables identified using the transaction data (109) and a set of parameters that are used to combined the variables to generate the attrition score. In one embodiment, the parameters represent the weight for the variables in a linear combination of the variables selected for the attrition model. [0208] In one embodiment, the attrition model processing instructions (207) are configured to instruct the at least one processor (203) to generate an attrition score or indicia based on the attrition model. In one embodiment, the attrition model processing instructions (207) include instructions for the evaluation of the selected variables for a given consumer account (146) using the transaction data (109) recording the transactions in the consumer account (146)…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Falkenborg which is applicable to a known base device/method of Beck/Nielson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Falkenborg to the device/method of Beck/Nielson because Beck/Nielson and Falkenborg are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 7, 14, 20: (currently amended/ original)
Although Beck/Nielson teaches the limitations upon which these claims depend and Beck teaches “offers can be formulated and/or adjusted based on the real-time actions performed by the user of the mobile payment device.” (e.g. Beck [0047]), Beck may not explicitly teach such real-time actions include “reduce usage of one electronic payment device in favor of an additional electronic payment device”. However, Beck/Nielson in view of Falkenborg teaches the following:
… wherein the flight risk member[s] comprise members that reduce usage of one electronic payment device in favor of an additional electronic payment device (Falkenborg, see at least [0028], teaching e.g.: “…use the transaction data to provide intelligence information to allow issuers of payment accounts and/or payment devices, such as credit cards and debit cards, to identify account holders who may potentially reduce or discontinue their usage of the payment accounts.  In one embodiment, transaction data (and hence actual spending behavior) is used to compute a score to identify consumers who are candidates for pro-active account retention efforts, based on spending patterns reflected in the transaction data associated with the use of payment accounts of the user.  In one embodiment, the account holders who are determined to be the likely candidates to discontinue or significantly reduce the use of their payment accounts are identified and targeted for a retention effort, such as an offer to upgrade to a different payment product, pricing incentives, increased customer relations efforts, etc. Some details in one embodiment are provided in the section entitled "ATTRITION MODEL…").
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Falkenborg which is applicable to a known base device/method of Beck/Nielson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Falkenborg to the device/method of Beck/Nielson because Beck/Nielson and Falkenborg are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Response to Arguments
Applicant amended claims 1, 5, 8, 15, 18 on 12/18/2020. Applicant's arguments (hereinafter “Remarks”) also filed 12/18/2020 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 101, 112, and 103 rejections with Beck in view of Nielson.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi, Kambiz can be reached at (571) 272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622



    
        
            
    

    
        1 The courts have found that matching consumers with a given product or service "has been practiced as long as markets have been in operation." Tuxis Technologies, LLC v. Amazon.com, Inc., No. CV 13-1771-RGA, 2014 WL 4382446, at *5 (D. Del. Sept. 3, 2014); see also OpenTV, Inc. v. Netflix Inc., 76 F.Supp.3d 886, 893 (N.D. Cal. 2014) ("The concept of gathering information about one's intended market and attempting to customize the information then provided is as old as the saying, 'know your audience."')